Citation Nr: 1119823	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, in addition to denying service connection for erectile dysfunction, the RO denied entitlement to a total disability rating based on individual unemployability and increased evaluations for the Veteran's service-connected migraine headaches and chondromalacia of the knees.  

That same month, the Veteran filed a notice of disagreement with the RO's denials of service connection for erectile dysfunction and of increased evaluations.  A statement of the case (SOC) was issued in September 2009 addressing the four issues with which the Veteran had expressed disagreement.  In a September 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran indicated a desire only to perfect an appeal of the denial of service connection for erectile dysfunction.  The Board has, consistent with the Veteran's expressed intent, limited its consideration to the claim of service connection for erectile dysfunction.

REMAND

The Veteran states that he suffers from erectile dysfunction as a result of his active military service.  Specifically, he states that while in service, he was administered Podophyllin, a topical treatment for certain sexually transmitted diseases, which resulted in second degree chemical burns to his penis.  He asserts that since that time, he has experienced problems with erectile dysfunction.  The Veteran believes that service connection for erectile dysfunction is warranted because that disability was incurred in service.  See 38 C.F.R. §§ 3.303, 3.304 (2010).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A review of the Veteran's service treatment records (STRs) reveals that on December 16, 1980, the Veteran presented with a six-month history of lesions on the glans penis and a rash in the groin.  The assessment was venereal warts, for which he was treated with Podophyllin.  He was again treated with Podophyllin on the morning of December 18.  The Veteran presented later that afternoon with complaints of swelling around the head of the penis, under the foreskin, and irritation around the areas that were treated with Podophyllin.  The assessment was a chemical burn, secondary to Podophyllin.

A January 1982 treatment note shows that the Veteran was again seen for complaints of irritation under the foreskin.  The Veteran related that since December 1980, he had had a recurrent problem with swelling and pain of the previously burned area.  An assessment of chronic balanitis, status-post chemical burn, was recorded.

Post-service private treatment records note that in March 1984 the Veteran underwent a circumcision; a diagnosis of chronic balanitis was recorded.  A February 1990 private urology note, signed by A. F., M.D., shows that the Veteran sought treatment at that time for erectile problems, which he stated had begun in 1982.  He reported difficulty in maintaining, and at time achieving, erections over the past two years.  The Veteran was prescribed penile injections.  In August 1990, the Veteran submitted to a nocturnal penile tumescence study, the results of which showed organic impotency.  During an August 1992 private individual therapy interview, the Veteran reported that he had "been impotent off and on for the past couple of years."  

VA outpatient treatment records dated from 1999 to 2009 have been associated with the claims folder.  These records show treatment for erectile dysfunction.  They also indicate that the Veteran was diagnosed as having prostate cancer, for which he underwent a prostatectomy in June 2006.  The Veteran's private medical records further reveal that in June 2008, the Veteran had a penile implant.  Also of record is a November 2008 letter from the Veteran's wife who indicated that she had been married to the Veteran since 1988.  She related that at that time, the Veteran was experiencing problems maintaining an erection.  She further stated that the Veteran had informed her that he began having problems with erectile dysfunction after he was treated with Podophyllin.  

The Board notes that it does not appear that the Veteran has been afforded a VA examination in connection with his claim of service connection for erectile dysfunction.  Although in a statement attached to his VA Form 9, the Veteran refers to statements made by an examiner, the Board can find no such VA examination report in the record, nor is it evident that any such examination was scheduled.  Further, no such examination report is listed in the evidence considered by the RO in its May 2009 rating decision or subsequent SOC or supplemental SOC (SSOC).  Rather, it appears that the Veteran is referring to the reasons stated for the RO's denial of his claim.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is:  

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the evidence shows that the Veteran has been diagnosed as having erectile dysfunction.  Further, the Veteran has reported that he first experienced problems with erectile dysfunction in service in 1982 and has experienced such problems since that time.  The Veteran's in-service and post-service treatment records also both record a diagnosis of balanitis and it is undisputed that the Veteran suffered second degree chemical burns to his penis as a result of medication administered in service.  Based on this evidence, the Board has determined that the "low threshold" necessary to require a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  

Accordingly, the Board finds that the claim of service connection for erectile dysfunction must be remanded for a VA medical examination that addresses the nature and etiology of the Veteran's current erectile dysfunction, to specifically include consideration of whether the Veteran's erectile dysfunction may be related to his in-service chemical burns or medication used to treat genital warts.  Thus, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's erectile dysfunction is attributable to his active military service.

In concluding that the instant matter must be remanded for a medical examination and opinion, the Board has considered whether the lay evidence of record is sufficient in this instance to establish service connection.  The Board finds that although there exist certain circumstances in which lay evidence may suffice to establish service connection, because the evidence of record also suggests that the Veteran's erectile dysfunction may not be related to service, the matter must be remanded for a VA medical examination and opinion that takes into account all relevant medical and lay evidence.  (The Board notes that a November 2005 VA primary care note indicated that the Veteran's history of erectile dysfunction was "probably psych related" and a December 2003 treatment note records the Veteran's assertion that he was in need of Viagra ever since he began taking blood pressure medication.)  

Under 38 U.S.C.A § 5103A, VA must also "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

During his September 2010 hearing, the Veteran testified that he received treatment at the Little Rock, Arkansas, VA medical center (VAMC) shortly after service.  The Veteran's VA outpatient treatment notes also record that he was scheduled for a urology appointment at the VAMC in Fayetteville, Arkansas, in September 2009.  The record currently contains Fayetteville VAMC records dated through August 2009.  Thus, on remand a query should be made to the Fayetteville VAMC for treatment records dated since August 2009 so as to ensure that all potentially relevant records are associated with the claims folder and considered in connection with the Veteran's claim.  A query should also be made with the Little Rock VAMC for any records pertaining to treatment for the Veteran.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his erectile dysfunction or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran has also indicated that he received treatment at the Little Rock, Arkansas VAMC.  A query should be made for any records for the Veteran from that facility.  A query should also be made with the Fayetteville, Arkansas, VAMC, for any records of treatment of the Veteran since August 2009.  

2.  After completing this development, schedule the Veteran for a VA examination in connection with his claim of service connection for erectile dysfunction.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed erectile dysfunction is at least as likely as not related to his period of military service.  As part of the opinion, the examiner should specifically determine whether there is an association between the Veteran's documented in-service balanitis, chemical burns, or use of Podophyllin and his current erectile dysfunction.  In rendering his/her opinion, the examiner must also consider the Veteran's lay statements concerning the reported onset of his erectile dysfunction, as well as the statement by his wife who indicated that the Veteran experienced difficulty maintaining an erection when they wed in 1988.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

